                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ABC CAPITAL INVESTMENTS, LLC                              :   CIVIL ACTION
                                                          :
                     v.                                   :   NO. 17-4980
                                                          :
NATIONWIDE RENTSURE, et al.                               :
--------------------------------------------------------- :
NATIONWIDE RENTSURE RENT                                  :
PROTECTION ASSOCIATION, INC.                              :
                                                          :
                     v.                                   :
                                                          :
NATIONWIDE COURT SYSTEMS, LLC                             :

                                                     ORDER

         AND NOW, 16th day of December, 2019, upon consideration of Defendant Nationwide

RentSure Rent Protection Association, Inc.’s (“Rentsure’s”) Motion for Partial Judgment on the

Pleadings (Docket No. 54), and all documents filed in connection therewith, and for the reasons

stated in the accompanying Memorandum, IT IS HEREBY ORDERED that the Motion is

GRANTED IN PART and DENIED IN PART as follows:

         1. The Motion is GRANTED insofar as it seeks judgment on the pleadings in

             Rentsure’s favor on Counts II (unjust enrichment) and IV (civil conversion) of

             Plaintiff ABC Capital Investments, LLC’s Complaint.

         2. In light of Defendant Nationwide Eviction, LLC’s joinder in Rentsure’s Motion, we

             also grant judgment on the pleadings in Nationwide Eviction’s favor on Counts II and

             IV of Plaintiff’s Complaint.

         3. Counts II and IV of the Complaint are DISMISSED.

         4. In all other respects, Rentsure’s Motion is DENIED.
5. We deny any relief to Third-Party Defendant Nationwide Court Systems, LLC, which

   also joined in Rentsure’s Motion.



                                           BY THE COURT:

                                           /s/ John R. Padova, J.


                                           John R. Padova, J.




                                       2
